Title: From Harriet Welsh to Louisa Catherine Johnson Adams, 23 October 1818
From: Welsh, Harriet
To: Adams, Louisa Catherine Johnson


				
					
					October 23, 1818
				
				Your mother was pronounced so much better this morning that your father has resumed his book—or rather he is at ease enough to be read to—Mrs Greenleaf has come in to amuse him with the news of the day which gives me a few moments to write to you, Caroline, & to your children—As Mrs Adams gains a little strength she continues to interest herself in her affairs again—to day she desired I might be called, & gave me directtions to write to Mr. Vanderkemp to enclose some papers of his which were in her possession—. Caroline has written me that your visit & that of her uncle gave her “more pleasure than she can possibly express”—If Mrs. A—should continue as she is at present gradually getting strength—I shall not write again perhaps for some days—It is my turn to set with her again to night——Your muslin shall be forwarded next week by yrs
				
					HW
				
				
			